         Case 1:20-cr-00210-LTS Document 25-1 Filed 03/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA      :
                                               ORDER
              - v. -                 :
                                               20 Cr. 210 (LTS)
RICHARD WONG,                        :

                  Defendant.         :
- - - - - - - - - - - - - - - x


             WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

March 16, 2020;

             WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

             WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

SO ORDERED:

Dated:       New York, New York
                   24
             March ___, 2020



                                       /s/ Laura Taylor Swain
                                     __________________________________
                                     THE HONORABLE LAURA TAYLOR SWAIN
                                     UNITED STATES DISTRICT JUDGE
